                                                                                                                        Rev (4/2019)
                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF ALABAMA
IN RE: Dustin Wheeler                                                      Case No.

Jennifer Ashley Wheeler                                                    Chapter 13

SSN: XXX-XX-1795                                                           SSN: XXX-XX-5317

Date: 11/27/2019
                                                      CHAPTER 13 PLAN
                                                  Check if this is an Amended
1. NOTICES
TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. YOUR CLAIM MAY BE REDUCED,
MODIFIED, OR ELIMINATED.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.
If you oppose the plan’s treatment of your claim or any provision of this plan, your attorney or you must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the bankruptcy court.
The bankruptcy court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
3015.
To file an objection to confirmation. Objections to confirmation may be filed electronically using the CM/ECF system or by
mailing or delivering the objection to the court so that it is received before the deadline described above. The court’s address is
U.S. Bankruptcy Court, 201 St. Louis Street, Mobile, Alabama 36602.
Proofs of claim. Creditors must file timely proofs of claim to be paid by the chapter 13 trustee pursuant to the plan. Proofs of
claim may be filed using the Electronic Proof ​of Claim (ePOC) program located on the court’s website at www.alsb.uscourts.gov.
You may also file a proof of claim by mailing or delivering it to the court so that it is received before the claims bar date. The
court’s address is U.S. Bankruptcy Court, 201 St. Louis Street, Mobile, Alabama 36602.
Confirmation of this plan does not bar the debtor(s), trustee, or a party in interest from objecting to a claim. Confirmation of this
plan does not constitute the allowance or disallowance of the amount of a creditor’s claim, but it does control how the claim will be
paid under the plan.
Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “not included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.

1.1 A limit on the amount of a secured claim, set out in § 7.1, which may result in a       INCLUDED               NOT INCLUDED
    partial payment or no payment at all to the secured creditor

1.2 Nonstandard provision, set out in § 13                                                  INCLUDED               NOT INCLUDED

                                                                                        NOT INCLUDED -- requires a separate motion or
1.3 Avoidance of security interests or liens
                                                                                        adversary proceeding in this districtc
2.   PAYMENTS AND LENGTH OF PLAN
For 57 months debtor(s) will make regular monthly payments to the trustee as follows:
$1,200.00 per month for 60 months
and $______ per month for ____ months. Insert additional lines if needed.
Plan payments shall be paid directly to the chapter 13 trustee at the following address: P.O. Box 1779, Memphis, TN 38101-
1779. Debtor(s) shall commence plan payments within one month of the petition date. If the debtor(s) are eligible for a 36 month
plan but the term set out above is greater, debtor(s) move the court to extend the plan term to the proposed period.
3.   PRECONFIRMATION ADEQUATE PROTECTION PAYMENTS TO SECURED CREDITORS
The trustee shall make the following adequate protection payments to secured creditors prior to the confirmation of this plan
pursuant to Bankruptcy Code § 1326(a)(1):
            CREDITOR                      COLLATERAL DESCRIPTION                        AMOUNT OF MONTHLY PAYMENT
Ally Financial                       2015 Ram 2500                                 15.00

Graceland Portable Buildings         Detached Garage                               15.00
Snap On Credit Llc                   Snap-On Tools - Purchased 10/7/17             15.00

Santander                            2013 GMC Yukon                                15.00
       Case 19-14182             Doc 5         Filed 11/27/19        Entered 11/27/19 14:47:59                 Desc Main
                                                  Document           Page 1 of 4
The trustee shall commence making such payments to creditors holding allowed secured claims consistent with the trustee’s
distribution process and only after the timely filing of a proof of claim by such creditor. Upon confirmation, the treatment of such
claims will be governed by Sections 4 and 7.
4.   POST-CONFIRMATION ALTERNATE MONTHLY PAYMENTS TO SECURED CREDITORS
The trustee shall make the following Alternate Monthly Payments (AMP) beginning on the first distribution after entry of a
confirmation order and until the attorney’s fees provided for in Section 5 are paid in accordance with the applicable local rule or
administrative order.
               CREDITOR                         COLLATERAL DESCRIPTION                         AMOUNT OF AMP PAYMENT
Ally Financial                           2015 Ram 2500                                     $200.00
Graceland Portable Buildings             Detached Garage                                   $20.00

Snap On Credit Llc                       Snap-On Tools - Purchased 10/7/17                 $25.00

Santander                                2013 GMC Yukon                                    $150.00
5.   ATTORNEY'S FEES FOR DEBTOR(S)' BANKRUPTCY COUNSEL
The trustee shall pay the following attorney’s fees pursuant to the applicable local rule or administrative order.

               DEBTOR'S COUNSEL                                          FEE TO BE PAID THROUGH PLAN

 Tyler Scott                                         $4,000.00


6. DOMESTIC SUPPORT OBLIGATIONS

The trustee shall pay the following pre-petition domestic support obligations (DSO) pursuant to Bankruptcy Code § 507(a)(1)
unless the claimant agrees or the court orders otherwise. Each DSO creditor shall receive the proposed Alternative Monthly
Payments (AMP) along with the payments to secured creditors described in Section 4. Once the attorney’s fees are paid in full, the
DSO creditor shall be paid the proposed preference payment along with the payments described in Sections 7 and 8. The debtor(s)
shall directly pay all domestic support obligations that become due after the filing of the petition. A DSO creditor must file a proof
of claim for any prepetition DSO to be paid by the trustee. Unless otherwise ordered by the court or by express written consent of
the creditor, the amount of a claim for prepetition DSO stated on a proof of claim filed in accordance with the Bankruptcy Rules
controls over any contrary amount listed below.
DSO CREDITOR           SCHEDULED PREPETITION DSO                  AMOUNT OF AMP PAYMENT                 PREFERENCE PAYMENT


7. TREATMENT OF SECURED CLAIMS
Unless otherwise ordered by the court, if the automatic stay terminates as to an item of collateral listed in sections 7.1, 7.2, or 7.3,
secured claims relating to that collateral will be reduced to the amount paid and receive no further distributions under the plan until
the creditor files an amended proof of claim reflecting any deficiency after disposition of the collateral.
7.1 Request for valuation of secured claims, payment of secured claims, and modification of undersecured claims
This section is effective only if the applicable box in section 1.1 of this plan is checked.
Debtor(s) request that the court determine the value(s) of the collateral and the amount(s) of the secured claim(s) listed below. For
each listed claim, the amount of the secured claim will be paid in full with interest at the rate stated below.
For each non-governmental secured claim listed below, debtor(s) state that the amount of the secured claim should be the lesser of
(a) the amount of the secured claim stated on the creditor’s proof of claim and (b) the amount set out in the column headed
“Amount of Secured Claim.” A claim listed below as secured will be treated as unsecured if the creditor files the claim as
unsecured. If a non-governmental creditor timely objects to the proposed value of the creditor’s collateral or the proposed amount
of the creditor’s secured claim, the confirmation hearing shall include a valuation hearing pursuant to 11 U.S.C. § 506 and
Bankruptcy Rule 3012 unless otherwise ordered. If a non-governmental creditor whose claim is listed below fails to timely object,
the creditor shall be deemed to have accepted the amount and treatment of the creditor’s secured claim set forth below.
For secured claims of governmental units, unless otherwise ordered, the amount of a secured claim stated on a proof of claim filed
in accordance with the Bankruptcy Rules controls over any contrary amount listed below.
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under section
9 of this plan.




       Case 19-14182              Doc 5       Filed 11/27/19          Entered 11/27/19 14:47:59                 Desc Main
                                                 Document             Page 2 of 4
                                 COLLATERAL                 AMOUNT OF SECURED                INTEREST           §1325(a)(5) PLAN
     CREDITOR
                                 DESCRIPTION                     CLAIM                         RATE                PAYMENT
Ally Financial             2015 Ram 2500                   $32,247.95                      5.75%            $600.00

Graceland Portable
                           Detached Garage                 $2,000.00                       5.75%            $50.00
Buildings

                           Snap-On Tools - Purchased
Snap On Credit Llc                                         $2,500.00                       5.75%            $50.00
                           10/7/17

Santander                  2013 GMC Yukon                  $15,700.00                      5.75%            $300.00

7.2 Secured claims excluded from valuation under Bankruptcy Code § 506
The claims listed below were either: (a) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the debtor(s), or (b) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value.
The trustee shall pay these claims in full with interest at the rates stated below. Unless otherwise ordered by the court, the amount
of a secured claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount
listed below, but the interest rate is governed by the plan.
                     COLLATERAL                    AMOUNT OF SECURED                   INTEREST               §1325(a)(5) PLAN
CREDITOR
                     DESCRIPTION                        CLAIM                            RATE                    PAYMENT



7.3 Curing defaults and maintaining direct payments on long-term secured debt
Debtor(s) shall maintain and pay directly to creditor(s) the current contractual installment payments on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. The trustee shall
pay allowed claims for arrearages at 100% pro rata through this plan without interest after payments set forth in sections 6, 7.1, and
7.2. A creditor must file a proof of claim for any arrearage amount in order to be paid by the trustee pursuant to the plan. Unless
otherwise ordered by the court, the amounts listed on a proof of claim or notice of payment change filed in accordance with the
Bankruptcy Rules govern over any contrary amounts listed below as to the current installment payment and arrearage.
 CREDITOR             COLLATERAL DESCRIPTION                       DIRECT PAYMENT                   SCHEDULED ARREARAGE


8. PRIORITY CLAIMS (EXCLUDING DOMESTIC SUPPORT OBLIGATIONS)
The trustee shall pay all priority claims pursuant to § 1322(a)(2) in full, pro rata. Unless otherwise ordered by the court, the claim
amount stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below.
                 CREDITOR                              TYPE OF PRIORITY                            SCHEDULED AMOUNT
Internal Revenue Service                      Tax Obligation                            $5,000.00

9. NONPRIORITY UNSECURED CLAIMS
Allowed nonpriority unsecured claims shall be paid through the distribution of all available disposable income at a percentage to
be determined at confirmation for the number of months set forth in section 2. The confirmation order will specify the percentage,
and unsecured creditors will have a supplemental opportunity at that time to object to any preconfirmation plan amendments which
affected the treatment of unsecured claims. No interest shall be paid on general unsecured claims.
10. SURRENDERED PROPERTY
Debtor(s) propose to surrender the following collateral. Upon confirmation, the automatic stay shall terminate as to the
surrendered collateral, the co-debtor stay shall terminate as to any debt listed below, and debtor(s) shall make any surrendered
personal property reasonably available to the creditor. Any claim submitted by the creditor will receive no distribution under the
plan until the creditor files an amended proof of claim reflecting any deficiency after disposition of the collateral.
                             CREDITOR                                                  COLLATERAL DESCRIPTION
Snap On Credit Llc                                                      Snap-On Tools - Purchased 8/31/19

Zales Outlet c/o Comenity Capital Bank                                  Bracelet

Bridgecrest                                                             2011 Jeep Grand Cherokee

American Credit Accept                                                  2007 Jeep Wrangler

11. EXECUTORY CONTRACTS INCLUDING UNEXPIRED LEASES OF REAL OR PERSONAL PROPERTY

       Case 19-14182             Doc 5        Filed 11/27/19           Entered 11/27/19 14:47:59                 Desc Main
                                                 Document              Page 3 of 4
Debtor(s) assume or reject the following executory contracts (including any unexpired leases of real or personal property) as set
out in the table below.
Assumed executory contracts. Debtor(s) shall make directly to the creditor all contractual payments which become due between
the petition date and confirmation. Upon confirmation, the executory contract shall be deemed to be assumed. Debtor(s) shall
make directly to the creditor all contractual payments which become due after confirmation. Unless otherwise provided in section
13, debtor(s) shall cure any prepetition default by making supplemental equal monthly payments directly to the creditor within the
shorter of 6 months from confirmation or the remaining term of the contract.
Rejected executory contracts. Upon confirmation, the automatic stay shall terminate as to any property which is the subject of a
rejected executory contract, the co-debtor stay shall terminate as to rejected executory contracts, and debtor(s) shall make any
personal property which is the subject of a rejected executory contract reasonably available to the creditor. Any claim submitted
by a creditor whose executory contract has been rejected will receive no distribution under this plan until the creditor files an
amended proof of claim reflecting any deficiency balance remaining following rejection.
      CREDITOR                              PROPERTY DESCRIPTION                                   REJECT                ASSUME


12. OTHER PLAN PROVISIONS
12.1 Property of the estate
Property of the bankruptcy estate shall not re-vest in the debtor(s) until discharge or dismissal of the case. Proceeds from any
potential or pending cause of action or other assets not yet liquidated are property of the estate and must be paid to the chapter 13
trustee pending further order of the court.
12.2 Monthly bills by creditors or lessors being paid directly
Secured creditors and lessors to be paid directly by the debtor(s) and/or co-debtor(s) may continue to mail customary monthly
notices or coupons notwithstanding the automatic stay.
12.3 Exemption limitations
The debtor(s)’ exemptions in real and personal property are specifically limited to those allowed under applicable state and federal
laws. To the extent that debtor(s)’ asset values exceed allowable exemption limits, the non-exempt portions are property of the
estate and subject to distribution by the trustee. The terms of this provision shall not be construed to limit or abrogate the rights of
parties in interest to object to exemptions pursuant to the Bankruptcy Code or in any way limit the debtor(s)’ rights regarding the
postpetition equity accrual of assets.
12.4 Payment of filing fee
Unless otherwise provided in section 13, the trustee will pay the filing fee in a lump sum as an administrative expense after
sufficient funds are on hand and before any other case disburse​ments.
12.5 Lien retention
The holder of any secured claim listed in sections 7.1 or 7.2 will retain the lien on its collateral until the earlier of: (a) payment of
the underlying debt determined under nonbankruptcy law or (b) discharge of the underlying debt under Bankruptcy Code § 1328,
at which time the lien will terminate and must be released by the creditor.
13. NONSTANDARD PLAN PROVISIONS
Under Bankruptcy Rule 3015(c), any nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in this district’s Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void. The following plan provisions will be effective only if there is a check in the box “Included” in section 1.2.
______________________


/s/ Dustin Wheeler
                                                                                             DATE: 11/26/2019
DEBTOR'S SIGNATURE

/s/ Jennifer Ashley Wheeler
                                                                                             DATE: 11/26/2019
DEBTOR'S SIGNATURE

/s/ Tyler Scott
                                                                                             DATE: 11/26/2019
DEBTOR'S COUNSEL'S SIGNATURE


By filing this document, the attorney for debtor(s) (or debtor(s), if unrepresented) certifies that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in the model plan for the Southern District of Alabama, other
than any nonstandard provisions included in Section 13.




       Case 19-14182              Doc 5       Filed 11/27/19           Entered 11/27/19 14:47:59                  Desc Main
                                                 Document              Page 4 of 4
